DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.













Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10981464. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are overlapping in scope.

Current Application: 17204520
US PATENT: 10981464
1.
A method for charging a set of vehicles at a set of Electric Vehicle Service Equipment (EVSE) units, the method comprising:

determining a collective maximum power output aggregated from individual power outputs of each of the set of EVSEs;

determining an adjusted power output of each of the set of EVSEs based upon the collective maximum power output and an output constraint;

dynamically modifying the adjusted power output based upon a set of usage states of one or more of the set of EVSEs; and

executing instructions for delivering the adjusted power output across the set of EVSEs in coordination with a set of charging sessions associated with the set of vehicles and the set of EVSEs.
1.
A method for charging a set of vehicles at a set of Electric Vehicle Service Equipment (EVSE) units, the method comprising: 

determining a collective maximum power output aggregated from individual power outputs of each of the set of EVSEs; 

determining an adjusted power output of each of the set of EVSEs based upon the collective maximum power output and an output constraint, 

wherein determining the adjusted power output comprises deriving the output constraint from an interaction between a manager of the set of EVSEs and a user interface through which the output constraint can be modulated; and 

executing instructions for delivering the adjusted power output across the set of EVSEs in coordination with a set of charging sessions associated with the set of vehicles and the set of EVSEs.
Claim 1:
…dynamically modifying the adjusted power output based upon a set of usage states of one or more of the set of EVSEs; and…

Claim 4:
The method of claim 1, further comprising: dynamically modifying the adjusted power output based upon a set of usage states of one or more of the set of EVSEs.

Claim 14: 
A method for charging a set of electric devices at a set of charging stations, the method comprising:

determining a collective maximum power output aggregated from individual power outputs of each of the set of charging stations;

determining an adjusted power output of each of the set of charging stations based upon the collective maximum power output and an output constraint, wherein determining the adjusted power output comprises deriving the output constraint from an interaction between a manager of the set of charging stations and a user interface through which the output constraint can be modulated; and

executing instructions for delivering the adjusted power output across the set of charging stations in coordination with a set of charging sessions associated with the set of electric devices and the set of charging stations.
1.
A method for charging a set of vehicles at a set of Electric Vehicle Service Equipment (EVSE) units, the method comprising: 

determining a collective maximum power output aggregated from individual power outputs of each of the set of EVSEs; 

determining an adjusted power output of each of the set of EVSEs based upon the collective maximum power output and an output constraint, wherein determining the adjusted power output comprises deriving the output constraint from an interaction between a manager of the set of EVSEs and a user interface through which the output constraint can be modulated; and 

executing instructions for delivering the adjusted power output across the set of EVSEs in coordination with a set of charging sessions associated with the set of vehicles and the set of EVSEs.


Regarding claims 2 – 13, and 15 – 20, the claims are dependent upon claims 1 and 14, please see above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859